Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

	The amendment filed June 30, 2022, is acknowledged and has been entered.  Claims 87, 88, 92-96, 107, 109, 110 and 114 have been amended.  Claims 117-129 have been newly added.  Claim 91 has been canceled.


	Claims 87-90, 92-96 and 107-129 are pending.  Claims 93, 117, 121, 128 and 129 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species of invention of invention, there being no allowable generic or linking claim.  Claims 87-90, 92, 94-96, 107-116, 118-120 and 122-127 are under examination. The species of SEQ ID NO: 71, comprising: the variable light chain of SEQ ID NO: 7, variable heavy chain of SEQ ID NO: 10, a CD8 alpha signal polypeptide, a CTLA-4 hinge domain, a CTLA-4 transmembrane domain, a CD137 signaling domain, and a CD3 zeta signaling domain (claim 96), are under consideration.  Furthermore, it is noted that SEQ ID NO:7 and 10 comprise the CDRs given in SEQ ID Nos: 1-6.

Information Disclosure Statement

	 The information disclosure statement has been considered. 

Grounds of Rejection Withdrawn
	Unless specifically reiterated below, Applicant’s amendments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed.

Grounds of Rejection Maintained


Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 87-90, 92, 94-95, 107-116, 118-120 and 122-127 are rejected under 35 U.S.C. 103 as being unpatentable over Kochenderfer, James (WO 2013/154760 A1, IDS), Kalled et al (US 2012/0082661 A1) and Abbot et al (US 2015/0307623 A1).
	Kochenderfer teaches a CAR comprising an antibody antigen binding domain that binds BCMA designated C11D5.3 which is an scFv, a signal sequence, hinge and transmembrane domain from CD8 alpha, a CD137 (4-1BB) signaling domain and CD3 zeta primary signaling domain. Kochenderfer teaches that the CAR can comprise a hinge region, a spacer or linker and a signal peptide (see e.g., pages 1-9, 23 and 25-26 and Table 1).
	Kalled et al teach a humanized version of the BCMA antibody designated C11D5.3 which comprises the amino acid sequences of SEQ ID NOs:22 and 25, which are 100% identical to instant SEQ ID Nos: 7 and 10 and which comprise the claimed CDRs (see Table 1 on page 2 and alignments).
RESULT 1
US-13-255-610-25
; Sequence 25, Application US/13255610
; Publication No. US20120082661A1
; GENERAL INFORMATION
;  APPLICANT: BIOGEN IDEC MA INC.
;  TITLE OF INVENTION: ANTI-BCMA ANTIBODIES
;  FILE REFERENCE: 08201.0108
;  CURRENT APPLICATION NUMBER: US/13/255,610
;  CURRENT FILING DATE: 2011-09-09
;  PRIOR APPLICATION NUMBER: 61/162,924
;  PRIOR FILING DATE: 2009-03-24
;  PRIOR APPLICATION NUMBER: 61/158,942
;  PRIOR FILING DATE: 2009-03-10
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-13-255-610-25

  Query Match             100.0%;  Score 620;  DB 10;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSINWVRQAPGQGLEWMGWINTETREPAY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSINWVRQAPGQGLEWMGWINTETREPAY 60

Qy         61 AYDFRGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCARDYSYAMDYWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AYDFRGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCARDYSYAMDYWGQGTLVTVSS 117
RESULT 1
US-13-255-610-22
; Sequence 22, Application US/13255610
; Publication No. US20120082661A1
; GENERAL INFORMATION
;  APPLICANT: BIOGEN IDEC MA INC.
;  TITLE OF INVENTION: ANTI-BCMA ANTIBODIES
;  FILE REFERENCE: 08201.0108
;  CURRENT APPLICATION NUMBER: US/13/255,610
;  CURRENT FILING DATE: 2011-09-09
;  PRIOR APPLICATION NUMBER: 61/162,924
;  PRIOR FILING DATE: 2009-03-24
;  PRIOR APPLICATION NUMBER: 61/158,942
;  PRIOR FILING DATE: 2009-03-10
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 111
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-13-255-610-22

  Query Match             100.0%;  Score 564;  DB 10;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGERATINCRASESVSVIGAHLIHWYQQKPGQPPKLLIYLASNLET 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGERATINCRASESVSVIGAHLIHWYQQKPGQPPKLLIYLASNLET 60

Qy         61 GVPARFSGSGSGTDFTLTISSLQAEDAAIYYCLQSRIFPRTFGQGTKLEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPARFSGSGSGTDFTLTISSLQAEDAAIYYCLQSRIFPRTFGQGTKLEIK 111


Abbot et al teach chimeric antigen receptors that comprise an antigen binding domain that binds an antigen on a tumor cell, a CTLA4 hinge, a CTLA4 transmembrane, a costimulatory domain and an intracellular signaling domain Abbot et al teach that the costimulatory domain can be from CD137 and the intracellular signaling domain can be from CD3 zeta (see pages 3-4).
In this case, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a CAR comprising a humanized antibody that binds BCMA which comprises the amino acid sequences of SEQ ID NOs:22 and 25 in an scFv format, which are 100% identical to instant SEQ ID Nos: 7 and 10, and wherein the signal peptide is from CD8 alpha, the hinge and transmembrane region are from CTLA4, and a 4-1BB signaling domain and CD3 zeta primary signaling domain.
Here, the prior art recognized that antigen binding domains that bind BCMA can be used in CARs so substituting a humanized scFv antibody of Kalled et al into the scFv CARs of Kochenderfer would be seen as combining prior art elements according to known methods to yield predictable results and simple substitution of one antigen-binding domain for another to yield predictable results.  Furthermore, using humanized antigen-binding domains have the advantage of being more tolerable to human patients.  Then with respect to using the hinge and transmembrane region from CTLA4 one would also see using these domains in the CARs of Kochenderfer as combining prior art elements according to known methods to yield predictable results and simple substitution of one hinge and transmembrane region for another to yield predictable results.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  
Response to Arguments
In the response, Applicant has submitted that:
“Specifically, Abbot exemplifies an anti-HER2 CAR comprising a CD28 or CH2CH3 hinge domain and demonstrates antigen dependent cytokine release in the presence of HER2 antigen (see Example 9, FIG. 8 and FIG.9).Thus, there would have been no reason or motivation for the ordinarily skilled person to modify the CAR constructs disclosed by Abbot to substitute the CD28 or CH2CH3 hinge domain with an alternative domain, and certainly not with a CTLA-4 hinge domain or PD-1 hinge domain, as no alternative hinge domains were experimentally tested in the anti- HER2 CARs. 
Even assuming, arguendo, there would have been a reason or motivation for the ordinarily skilled person to modify the CARs of the cited art in the manner proposed by the Examiner, the outcome would not have been predicable as engineering of novel CAR constructs is unpredictable and there is no guidance provided in the cited art as to which CAR component to select and combine to achieve the desired result. None of the cited art discloses or suggests anti- BCMA CARs in which both a CLTA-4 hinge and a CTLA-4 transmembrane domain or both a PD-1 hinge and a PD-1 transmembrane domain are combined. And there is no working embodiment disclosed in any of the cited art so the outcome would not have been predictable.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the hinge and transmembrane region of CTLA-4 are taught by Abbott as useable in CAR constructs comprising an scFv and that the CAR can bind to any antigen of interest, including an antigen on a tumor cell (notably, BCMA is an antigen that can be on a tumor cell) (see page 3) and Applicant has not established that the hinge and transmembrane region of CTLA-4 would not be expected to be able to make a CAR comprising the recited BCMA antibody and other segments as taught by Kochenderfer.  Applicant argues that there is not a working example and that engineering of novel CAR constructs is unpredictable, but Applicant has not provided any evidence that including the hinge and transmembrane region of CTLA-4 in a CAR is unpredictable.  In CTLA-4, the hinge and transmembrane region of CTLA-4 function as a hinge and transmembrane region, so it is reasonably expected that they would have the same function in a CAR.
Applicant further submits that “the cited art fails to recognize the problem of antigen independent cytokine release with anti- BCMA CARs discovered by Applicant, and thus there would have been no reason or motivation to modify the CARs disclosed in the cited art in the manner proposed by the Examiner.”
In response, one would see using the hinge and transmembrane region of CTLA-4 in the CARs of Kochenderfer as combining prior art elements according to known methods to yield predictable results and simple substitution of one hinge and transmembrane region for another to yield predictable results.  
As further evidence of this point, CD28 regions (including the hinge and transmembrane) are commonly used in CAR constructs (see Kochenderfer, James (WO 2013/154760 A1, IDS, pages 8 and 9) and Abbot et al (US 2015/0307623 A1, of record, pages 6 and 7) and it has been known since 1992 that CTLA-4 and CD28 are highly similar, especially in the hinge region where they share the hexamer MYPPPY (see abstract of Balzano et al, (IJCS, 7:28-32, 1992, abstract only)).  Therefore, it has not been established that using the hinge and transmembrane region of CTLA-4 in a CAR would have been unpredictable.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth in the previous office action, this rejection is being maintained.


Conclusion


No claims are allowed.  Claim 96 is objected to for depending from a rejected claim, but it is noted that the following claim would be free of the prior art: A chimeric antigen receptor (CAR) that binds to BCMA, wherein the CAR comprises the amino acid of SEQ ID NO:71.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
October 14, 2022